57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
George W. GANTT, Plaintiff-Appellant,v.MARYLAND DIVISION OF CORRECTION;  R. Lanham, Commissioner;James Rollins, Warden;  Shawn Jackson, Adjustment HearingOfficer;  Joseph Strake, Co II;  M. Barksdale;  CorporalFlurry;  John Wouldridge, Lieutenant;  Gregory Battles,Inmate;  John Rieninger, State Police;  Brenda Dorsey,Defendants-Appellees.
No. 95-6678.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1995.Decided:  June 14, 1995.

George W. Gantt, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Stuart Milton Nathan, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order finding his motion to change venue moot, denying his motion to recuse the district court judge and the magistrate judge, and directing the United States Marshal to serve process on five Defendants named in his amended complaint filed pursuant to 42 U.S.C. Sec. 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Finally, we note that this is Appellant's fourth interlocutory appeal in the instant case and caution him that if he files any further interlocutory appeals, he may be subject to a sanction of costs and attorney's fees under Fed.  R.App. P. 38.

DISMISSED